H. T. Kellogg, J.:
The deceased was chief operator of the electrical system of a corporation which generated electric power for transmission over many lines of wire to various consumers, among which were the United Traction Company and the Municipal Gas Company of Troy, N. Y. It was the duty of the deceased to observe fluctuations of current as shown upon electrical indicators, to telephone necessary orders to the various substations in relation to the maintenance of power supply, to receive messages as to breakdowns or other troubles on the electric lines, and to issue the necessary orders over the telephone to locate and remedy them. Breakdowns on the wires were not unusual or unexpected, occurring, as the proof shows they did, as many as five or six times a day or five or six times a week. About eleven o’clock on the day of his death a breakdown occurred on the wires which carried the current into Troy, thereby shutting off power from the lines of the United Traction Company, so that the operation of its surface railway temporarily was suspended. The interruption of current lasted for about eleven minutes, during which time the deceased, sitting in his office chair, made numerous telephone connections on the switchboard before him and gave and received many telephone messages to and from operatives on the company’s lines. At the end of this period the current was restored, and for about fifty minutes thereafter the deceased busied himself in telephoning to various substations to check up the losses of current sustained through the breakdown by the many customers of his employer. He was in the act of telephoning at twelve-five when he fell back in,his chair, and in a few minutes was pronounced to be dead. A post mortem *584examination disclosed that deceased’s heart was twice its normal weight, and that he had been a sufferer from heart trouble for many years. Physicians testified that he died either from acute dilatation of the heart or from a thrombosis, and that either of these conditions might have been precipitated by mental effort, worry, nervousness or excitement operating to increase the rapidity of the action of his heart. The Industrial Commission has held that the death was due to accidental injury, and have made an award therefor.
The interruption to the electrical current appears to have been caused by the parting or the confusion of wires occasioned by a violent wind storm. This, doubtless, constituted an accident to the wires, but it was not an accident which befell the deceased. The deceased was not present at that accident; he did not witness it; he did not suffer from it. Information of the breakdown came to the deceased through the electrical indicators or over the telephone, and if his mind or nerves were in the least affected it was by the news of the accident rather than the accident itself. It would be a strange perversion to term the mental apprehension of news communicated an accident or an occurrence to the mind or body of the person receiving such news. It would be particularly strange in such a case as this where the news conveyed was of a kind neither infrequent, unexpected nor alarming. To my mind it is self-evident that there was no happening of an accident which involved the deceased. Moreover, in defining injuries which are compensable the Workmen’s Compensation Law uses the noun “ injuries ” qualified by the adjective “ accidental,” which would seem to indicate that there must be a concurrence of both injury and accident at one and the same time. If in this case we assume either that the accident to the wires or the communication of the news of that accident was an accident which occurred to the deceased the immediate effect thereof* did no more than to make the deceased nervous, apprehensive or excited. Clearly, a man has not sustained an injury whose mind has been made abnormally active or whose nerves have been more than ordinarily excited. Consequently, the accident, if one there were, was unaccompanied by any injury whatsoever. When the deceased’s heart became affected a full hour had *585elapsed between the so-called accident and the physical injury which then occurred, no injury whatsoever having meanwhile been done to his body or mind. There was, therefore, a complete disassociation between the so-called accident and the injury which caused the death, so that no accidental injury appears ever to have been inflicted upon the deceased. Doubtless, his heart became affected through an acceleration of its action due to mental activity or nervous excitement, but those were neither injuries nor accidents. In my view the deceased sustained no injury arising from “ external, violent or accidental means,” and, therefore, no accidental injury. (Richardson v. Greenberg, 188 App. Div. 248.)
Consequently no award should have been granted.
The award should be reversed and the claim dismissed.
All concur, Kiley, J., with a memorandum, except John M. Kellogg, P. J., dissenting.